655 S.E.2d 405 (2007)
Eleanor WOOTEN, Widow of Walter Wooten, Deceased, Employee, Plaintiff
v.
NEWCON TRANSPORTATION, INC., Employer and Fireman's Fund Insurance Co./The Goff Group, Carrier, Defendants.
No. 429P06.
Supreme Court of North Carolina.
November 8, 2007.
Bradley H. Smith, Garth H. White, for NEWCON Transportation, et al.
Sean C. Cobourn, for Wooten.
Prior report: 178 N.C.App. 698, 632 S.E.2d 525.

ORDER
Upon consideration of the petition filed on the 16th day of August 2006 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."
HUDSON, J., recused.